Title: From Benjamin Franklin to Thomas Cushing, 22 March 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, March 22. 1774.
I received your Favour of Jan. 23. I suppose we never had since we were a People, so few Friends in Britain. The violent Destruction of the Tea seems to have united all Parties here against our Province, so that the Bill now brought into Parliament for shutting up Boston as a Port till Satisfaction is made, meets with no Opposition. An Alteration in our Charter relating to the Choice of the Council is also talked of, but it is not certain that it will be propos’d at present. I cannot but hope that the Affair of the Tea will have been considered in the Assembly before this time, and Satisfaction proposed if not made; for such a Step will remove much of the Prejudice now entertain’d against us, and put us again on a fair Footing in contending for our old Privileges as Occasion may require. I am not well enough to bustle or to write much: And can only add my best Wishes for the Prosperity of my Country. With great Respect and Esteem, I have the Honour to be, Sir, Your most obedient humble Servant

P.S. By the Enquiries that I hear are made, I suspect there may be a Design to seize some Persons who are supposed to be Ringleaders, and bring them here for Trial.
It is talk’d here that authentic Advices are received assuring Government that Messrs. Hancock and Adams were seen at the Head of the Mob that destroy’d the Tea, openly encouraging them. I oppose this Report by alleging the Improbability, that when the lower Actors tho’t it prudent to disguise themselves, any of the principal Inhabitants should appear in the Affair.
Verte
  Honble Thos Cushing Esqr
  Copy

 
Endorsed: Dr Franklin March 22. April 2. and 16. 1774 